PER CURIAM:
Daryl Keith Sills appeals the district court’s orders denying relief on his motion for reduction of sentence filed pursuant to 18 U.S.C. § 3582(c)(2) (2006), and his Fed. R.Civ.P. 59(e) motion. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Sills, No. 2:03-cr00148-JBF (E.D. Va. filed June 10, 2008; entered June 13, 2008; filed July 11, 2008; entered July 17, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.